Exhibit 10.4


AMENDED 1996 EMPLOYEE STOCK OPTION PLAN OF
PENNSYLVANIA COMMERCE BANCORP, INC. **


1.
Purpose of Plan



The purpose of this Plan is to enable Pennsylvania Commerce Bancorp, Inc.
(hereinafter referred to as “Commerce”) to continue to compete successfully in
attracting and retaining key employees with outstanding abilities by making it
possible for them to purchase shares of Commerce's common stock on terms which
will give them a more direct and continuing interest in the future success of
Commerce.


2.
Definitions



"Commerce" means Pennsylvania Commerce Bancorp, Inc., a Pennsylvania Corporation
and bank holding company.


"Board" means the Board of Directors of Commerce.


"Committee" means a committee established by the Board.  The Committee shall
consist of three or more members of the Board.  No member of the Committee may
receive Options under the Plan.  The Personnel Committee may be the Committee if
it meets these qualifications.


"Employees" means employees’, including officers, regularly employed on a salary
basis by Commerce.  “Employment with Commerce”, or words to that effect, shall
include employment by any subsidiary or affiliate of Commerce.


“Fair Market Value” of a share of Commerce's common stock shall mean its closing
sale price on the principal stock exchange on which the stock is traded on the
date as of which the value is being determined.  If there is no reported sale on
that date, the Fair Market Value shall be the closing sale on the next preceding
day for which a sale was reported.  However, the Committee, in the good faith
exercise of its discretion, may determine that the closing sale price does not
reflect the true Fair Market Value of a share of common stock.  If it so
determines, the Fair Market Value shall be the average closing sale price on the
principal stock exchange on which Commerce's common stock is traded during the
twenty (20) day period immediately preceding the date on which Fair Market Value
is being determined.


“ISO” means an incentive stock option described in Section 422 of the Internal
Revenue Code of 1986, as amended.


“NQSO” means a stock option, which is not described in Section 422 of the
Internal Revenue Code of 1986, as amended.


“Option” means an option, either in the form of an ISO or NSQO, granted in
accordance with the terms of this Plan.


"Optionee" means a person to whom an option has been granted under this Plan,
which has not expired or been fully exercised or surrendered.


"Shares" means shares of common stock of Commerce.


3.
Limits on Number of Shares



The total number of Shares for which Options may be granted under this Plan
shall not exceed in the aggregate 527,369 Shares.  This number shall be
appropriately adjusted if the number of issued Shares shall be increased or
reduced by change in par value, combination, or split-up, reclassification,
distribution of a dividend payable in stock, or the like.  Shares covered by
Options, which have expired, or which have been surrendered may again be
optioned under this Plan.  Options may be granted in the form of ISOs or NQSOs.


 
 

--------------------------------------------------------------------------------

 
4.
Adjustment of Options



The number of Shares optioned from time to time to individual Optionees under
the Plan, and the Option prices therefore, shall be appropriately adjusted to
reflect any changes in par value, combination, split-up, reclassification,
distribution of dividend payable in stock, or the like.


5.
Granting of Options



The Board, or if the Board so determines, the Committee, is authorized to grant
Options to selected employees pursuant to this Plan during the calendar year
1996 and in any calendar year thereafter to December 31, 2005.  The number of
Shares, if any, optioned in each year, the employees to whom Options are
granted, and the number of Shares optioned to each employee selected shall be
wholly within the discretion of the Board or the Committee.  The Board may grant
both ISOs and NQSOs to the same employee.  Board action on Options and
administration of this Plan shall be only upon the advice and recommendation of
the Committee if the Board has appointed a Committee.


6.
Terms of ISOs



ISOs granted under this Plan shall contain the following terms:


 
(a)
The ISO price shall be fixed by the Board or the Committee but shall in no event
be less than 100% of the fair market value of the Shares subject to the ISO on
the date the ISO is granted.  The ISO price, in the case of an Optionee who, at
the time the Option is granted, owns more than 10% of the outstanding Shares of
Commerce's common stock shall be at least 110% of the fair market value of the
Shares subject to the ISO on the date the ISO is granted.



 
(b)
ISOs shall not be transferable otherwise than by will or by the laws of descent
and distribution.  No ISO shall be subject, in whole or in part, to attachment,
execution or levy of any kind.



 
(c)
Each ISO shall expire and all rights under the ISO shall end at the expiration
of the exercise period for the ISO, which shall in no event be extended beyond
its original term and shall not be more than ten years after the date on which
it was granted.  Provided, however, that in the case of an Optionee who, at the
time the Option is granted, owns more than 10% of the outstanding shares of
Commerce's common stock, ISOs shall expire no more than five years after the
date on which the ISO was granted.



 
(d)
ISOs shall be exercisable only by the Optionee during the Optionee’s
lifetime.  ISOs may be exercised only while employed by Commerce or within (i)
three years after retirement, or (ii) three months after termination of
employment (but in any event not later than the end of the period fixed by the
Board or the Committee of the Board in accordance with the provisions of
paragraph (c) of Section 6.  An ISO is exercisable by retired or terminated
Optionees only to the extent the ISO was exercisable by the Optionee on the last
day of his or her employment with Commerce.  For purposes of this paragraph (d),
retirement shall mean termination of employment by an Optionee who has attained
age 62.  If an Optionee retires due to disability, the ISOs granted to the
Optionee shall be exercisable within 12 months of the date of retirement (but in
any event not later than the end of the period fixed by the Board or the
Committee of the Board in accordance with the provisions of paragraph (c) of
this Section 6.



 
(e)
If an Optionee dies within a period during which an ISO could have been
exercised by the Optionee, the ISO may be exercised within three years after the
Optionee’s death (but not later than the end of the period fixed by the Board or
the Committee of the Board in accordance with the provisions of paragraph (c) of
this Section 6) by those entitled under the Optionee’s will or the laws of
descent and distribution, but only if and to the extent the ISO was exercisable
by the Optionee immediately prior to the Optionee’s death.

 
 
(f)
If Optionee's employment with Commerce is terminated by Commerce for the
misconduct of Optionee, all ISOs granted to the Optionee prior to termination
shall be forfeited by Optionee and rendered unexercisable.



 
(g)
ISOs may be exercised in whole or in part from time to time, subject to the
provisions of this Plan and to such additional or different terms regarding the
exercise of the ISOs as the Board or the Committee of the Board may fix at the
time of grant.



 
 

--------------------------------------------------------------------------------

 
 
(h)
ISOs shall not be granted to any individual pursuant to this Plan, the effect of
which would be to permit that individual first to exercise ISOs, in any calendar
year, for the purchase of Shares having a fair market value in excess of
$100,000 (determined at the time of the grant of the ISOs.  Any Optionee may
exercise ISOs for the purchase of Shares valued in excess of $100,000
(determined at the grant of the ISOs) in any calendar year, but only if the
right to exercise the ISOs shall have first become available in prior calendar
years.



7.           Terms of NQSOs.


 
NQSOs granted under this Plan shall contain the following terms:



 
(a)
The NQSO price shall be fixed by the Board or the Committee, and may be less
than 100% of the fair market of the Shares subject to the NQSO on the date the
NQSO is granted.



 
(b)
NQSOs shall not be transferable otherwise than by will or by the laws of descent
and distribution.  No NQSO shall be subject, in whole or in part, to attachment,
execution or levy of any kind.



 
(c)
Each NQSO shall expire and all rights under the NQSO shall end at the expiration
of the exercise period for the NQSO, which shall in no event be extended beyond
its original term and shall not be more than ten years after the date on which
it was granted.  The Board or the Committee shall establish the exercise period
for each NQSO, subject in all cases to paragraphs (d), (e) and (f) of this
Section 7.



 
(d)
NQSOs shall be exercisable only by the Optionee during the Optionee’s
lifetime.  NQSOs may be exercised only while employed by Commerce or within (i)
three years after retirement, or (ii) three months after termination of
employment (but in any event not later than the end of the period fixed by the
Board or the Committee of the Board in accordance with the provisions of
paragraph (c) of Section 7).  An NQSO is exercisable by retired or terminated
Optionees only to the extent the NQSO was exercisable by the Optionee on the
last day of his or her employment with Commerce.  For purposes of this paragraph
(d), retirement shall mean termination of employment by an Optionee who has
attained age 62.  If an Optionee retires due to disability, the NQSOs granted to
the Optionee shall be exercisable within 12 months of the date of retirement
(but in any event not later than the end of the period fixed by the Board or the
Committee of the Board in accordance with the provisions of paragraph (c) of
this Section 7).
     

 
(e)
If an Optionee dies within a period during which an NQSO could have been
exercised by the Optionee, the NQSO may be exercised within three years after
the Optionee’s death (but not later than the end of the period fixed by the
Board or the Committee of the Board in accordance with the provisions of
paragraph (c) of this Section 7) by those entitled under the Optionee’s will or
the laws of descent and distribution, but only if and to the extent the NQSO was
exercisable by the Optionee immediately prior to the Optionee’s death.



 
(f)
If Optionee's employment with Commerce is terminated by Commerce for the
misconduct of Optionee, all NQSOs granted to the Optionee prior to termination
shall be forfeited by Optionee and rendered unexercisable.



 
(g)
NQSOs may be exercised in whole or in part from time to time, subject to the
provisions of this Plan and to such additional or different terms regarding the
exercise of the NQSOs as the Board or the Committee of the Board may fix at the
time of grant.



8.
Vesting of Options



(a)           Options Granted Prior to January 1, 2005.
 
No Option granted under this Plan may be exercised within one year from the date
of the grant of the Option.  Options held more than one year may be exercised
based upon years of service or upon the Option holding period, whichever is
sooner, pursuant to the following schedule:



 
Years of Service
Percent Vested
       
Less than 3 years
    25%
 
More than 3 years and less than 6 years
50
 
More than 6 years and less than 8 years
75
 
More than 8 years
100
       
Option Holding Period
Percent Vested
       
Less than 1 year
     0%
 
More than 1 year and less than 2 years
25
 
More than 2 years and less than 3 years
50
 
More than 3 years and less than 4 years
75
 
More than 4 years
100



(b)           Options Granted After January 1, 2005.
 
No Option granted under this Plan may be exercised within one year from the date
of the grant of the Option.  Options held more than one year may be exercised
based upon the Option holding period, pursuant to the following schedule:
 



 
Option Holding Period
Percent Vested
       
Less than 1 year
     0%
 
More than 1 year and less than 2 years
25
 
More than 2 years and less than 3 years
50
 
More than 3 years and less than 4 years
75
 
More than 4 years
100



9.
Exercise Eligibility Period Following Termination of Employment



Options granted under this Plan less than one year prior to date of termination
of employment are not exercisable under any circumstances.  Options granted at
least one year prior to termination of employment must be exercised prior to the
expiration date of the Option and within the period set forth below depending
upon the reason for termination:

     
Exercise Eligibility
   
Options Eligible
Period for Option
 
Termination Reason
 for Exercise
 Tax Treatment
         
Retirement
100% of outstanding
3 years from
   
Options
retirement date
         
Death while employed
100% of outstanding
3 years from
   
Options
date of death
         
Total & permanent
100% of outstanding
1 year from term-
 
disability
Options
ination date
         
Misconduct
None
Not applicable
         
Any other reason
Any Option 100% vest-
3 months from
   
ed plus the vested
termination date
   
portion of the next
     
oldest Option
         

 
 
 

--------------------------------------------------------------------------------

 
 
10.
Reorganization of Commerce



In the event that Commerce is succeeded by another corporation or bank in a
reorganization, merger, consolidation, acquisition of property or stock,
separation or liquidation, the successor corporation or bank shall assume the
outstanding Options granted under this Plan or shall substitute new Options for
them.


11.
Delivery of Shares



No Shares shall be delivered upon the exercise of an Option until the Option
price has been paid in full in cash or, at the discretion of the Board or the
Committee, in whole or in part in Commerce's common stock owned by the Optionee
valued at fair market value on the date of exercise.  If required by the Board,
no Shares will be delivered upon the exercise of an Option until the Optionee
has given Commerce a satisfactory written statement that he is purchasing the
Shares for investment and not with a view to the sale or distribution of Shares.


12.
Continuation of Employment



Neither this Plan nor any Option granted under this Plan shall confer upon any
employee any right to continue in the employ of Commerce or limit in any respect
the right of Commerce or to terminate the employee’s employment at any time.


13.
Administration



The Board or the Committee may make rules and regulations and establish
procedures as it deems appropriate for the administration of this Plan.  In the
event of a disagreement as to the interpretation of this Plan,  any amendment
thereto, any rule, regulation or procedure thereunder, or as to any right or
obligation arising from or related to this Plan, the decision of the Board or
the Committee shall be final and binding upon all persons in interest, including
Commerce, Optionees, and shareholders of Commerce.


14.
Reservation of Shares



Shares delivered upon the exercise of an Option shall, in the discretion of the
Board or the Committee, be either authorized but unissued Shares, or previously
issued Shares acquired by Commerce through purchase in the open market or
otherwise, or a combination of both.  Commerce shall be under no obligation to
reserve or to retain in its treasury any particular number of Shares at any
time, and no particular Shares, whether unissued or held as treasury Shares,
shall be identified as those optioned under this Plan.


15.
Amendment of Plan



The Board without further action by the shareholders may amend this Plan from
time to time as it deems desirable.  However, no amendment shall increase the
maximum number of Shares for which Options may be granted, reduce the minimum
Option price, extend the maximum Option period, or permit the granting of
Options after December 31, 2005.


16.
Termination of the Plan



The Board may, in its discretion, terminate this Plan at any time prior to
December 31, 2005.  Termination of the Plan shall not deprive Optionees of
Options granted prior to termination of the Plan.


17.
Effective Date - Shareholder Approval



This Plan shall become effective as of January 2, 1996, and Options may be
granted at any time on or after that date.  However, no Option may be exercised
unless this Plan is approved by a vote of the holders of a majority of the
outstanding Shares of Commerce's common stock at a meeting of shareholders of
Commerce held within twelve months after January 2, 1996.

 
** AS APPROVED IN 2001
As amended by the shareholders at the annual meeting on May 21, 2004
As amended by the Board December 17, 2004
 
 

--------------------------------------------------------------------------------